Citation Nr: 0930034	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for left knee degenerative joint disease, status post partial 
meniscectomy and high tibial osteotomy, from October 30, 
2002, to May 23, 2004, and on and after September 1, 2004, 
with an additional 10 percent rating for instability from 
September 25, 2008, and an additional 10 percent rating for 
decreased extension from September 25, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1982, with subsequent unverified periods of active 
duty for training and inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2006, the veteran appeared at the Cleveland RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regretfully, the Board finds that this claim is not yet ready 
for a decision.  Specifically, since the latest Supplemental 
Statement of the Case was issued in October 2008, the veteran 
submitted many medical treatment records, some of which were 
not already of record.  These records were submitted without 
a waiver of RO consideration.  As such, the Board has no 
choice but to remand this issue in order that these records 
may be considered by the RO in the first instance.

Additionally, in the report of the veteran's VA examination, 
it was noted that the veteran was scheduled for a total knee 
replacement on October 28, 2008, the date of her latest 
Supplemental Statement of the Case.  Since the veteran's 
total knee replacement has likely had a significant impact on 
the level of symptomatology of the veteran's service 
connected left knee disability, the Board finds that the 
veteran's claim must also be remanded for a further VA 
examination in order to determine the present level of her 
left knee symptomatology.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a further remand will entail; however, 
it is necessary to ensure that the veteran receives all 
consideration due her under the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she provide the names and addresses of all 
health care providers who have recently 
treated her for her left knee disability.  
After obtaining any required releases, the 
RO should associate all relevant 
identified records with the veteran's 
claims folder, to specifically include any 
records pertaining to her left total knee 
replacement which was scheduled for 
October 2008.

2.  After the above development has been 
completed, and all relevant records 
associated with the veteran's claim file, 
the RO should schedule the veteran for a 
VA examination to determine the nature and 
extent of her service-connected left knee 
disabilities.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including x-rays, should 
be conducted.  

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected left knee disabilities.  
The examiner should indicate whether a 
left total knee replacement has been 
performed.  In particular, the examiner 
should provide the range of motion of the 
veteran's left knee and should note the 
presence (including degree of severity) or 
absence of any subluxation or lateral 
instability of this joint.  

The examiner is also requested to note 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
her left knee repeatedly over a period of 
time.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the issue currently on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




